72443: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-38877: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72443


Short Caption:DOLORFINO VS. UNIV. MED. CTR. OF S. NEVADACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735063Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:03/09/2017 / Segel, M.SP Status:Completed


Oral Argument:06/14/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:06/14/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSusan DolorfinoZoe K. Terry
							(Terry Law Group, PC)
						


RespondentRobert Harper Odell, Jr.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Michael D. Navratil
							(John H. Cotton & Associates, Ltd.)
						Vincent J. Vitatoe
							(John H. Cotton & Associates, Ltd.)
						


RespondentUniversity Medical Center of Southern NevadaJeffrey I. Pitegoff
							(Pitegoff Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


02/24/2017Filing FeeFiling fee due for Appeal.


02/24/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-06469




02/24/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-06471




03/06/2017Filing FeeFiling Fee Paid. $250.00 from Terry Law Group PC. Check No. 1770.


03/06/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-07568




03/09/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: M. Nelson Segel.17-08006




03/30/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-10654




05/22/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 4, 2017 at 9:00 am.17-17108




05/22/2017Settlement Program ReportFiled Interim Settlement Program Report. Based upon the review of documents and discussions, holding a settlement conference would be futile. It is therefore cancelled and this matter should proceed through the appellate process17-17114




05/24/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-17360




07/14/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-23559




07/24/2017Transcript RequestFiled Certificate that No Transcript is Being Requested.17-24479




08/23/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  September 5, 2017.17-28273




09/06/2017AppendixFiled Appellant's Appendix Volume 1.17-29827




09/06/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief due: 5 days.17-29829




09/13/2017Notice/IncomingFiled Appellant's NRAP 26.1 Disclosure.17-30838




09/13/2017BriefFiled Appellant's Opening Brief.17-30839




10/06/2017Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: October 30, 2017.17-34062




10/12/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Robert Harper Odell, Jr.'s Answering Brief due:  October 30, 2017.  fn1[The order granting telephonic extension, filed on October 6, 2017, was pursuant to a request made on behalf of respondent University Medical Center of Southern Nevada.]17-34909




10/30/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief from Respondent Robert Harper Odell, Jr. due: 5 days.17-37172




10/30/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief from Respondent University Medical Center of Southern Nevada due: 5 days.17-37179




10/30/2017BriefFiled Respondent University Medical Center of Southern Nevada's Answering Brief17-37182




10/31/2017BriefFiled Respondent Dr. Robert Odell, Jr.'s Answering Brief.17-37279




12/18/2017Case Status UpdateBriefing Completed/To Screening. No reply brief.


02/12/2018Notice/IncomingFiled Substitution of Attorneys (Law Firm name change Morris, Sullivan, Lemkul & Pitegoff to Pitegoff Law Office).18-05586




03/29/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-12033




05/02/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, June 14, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-16582




05/30/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-20457




06/14/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Panel. MC/RP/LS


10/04/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Cherry/Parraguirre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 79. SNP18-MC/RP/LS18-38877




10/23/2018Post-Judgment PetitionFiled Respondent Dr. Robert Odell, Jr.'s Petition for Rehearing.18-41554




10/23/2018Filing FeeFiling fee paid on rehearing. E-Payment $150.00 from John H. Cotton.


11/30/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).18-906467




12/14/2018Post-Judgment PetitionFiled Respondent Dr. Robert Odell, Jr.'s Petition for En Banc Reconsideration. (SC)18-908917




01/24/2019Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Appellant's Answer due:  15 days.  (SC)19-03849




02/07/2019MotionFiled Stipulation for Extension of Time for Appellant to File Answer to Petition for En Banc Reconsideration.  (SC)19-05886




03/11/2019Post-Judgment PetitionFiled Appellant's Answer to Respondent, Robert Odell, Jr.'s Petition for En Banc Reconsideration. (SC)19-10744




03/14/2019Order/ProceduralFiled Order. This court takes no action regarding the parties' stipulation for an extension of time to file appellant's answer to the petition for en banc reconsideration. The answer was inadvertently filed on March 11, 2019. (SC).19-11267




05/10/2019Post-Judgment OrderFiled Order Granting En Banc Reconsideration. Having considered the petition for en banc reconsideration in this matter and the answer to the petition, this court has determined that reconsideration is warranted. Accordingly, the petition for en banc reconsideration is granted. (SC).19-20536




10/21/2019Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." En Banc. (SC).19-43430




11/15/2019RemittiturIssued Remittitur. (SC)19-46976




11/15/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/06/2019RemittiturFiled Remittitur. Received by District Court Clerk on November 19, 2019. (SC)19-46976





Combined Case View